Judgment reversed.

Criminal law. Former acquittal. Before Judge Westmoreland. Criminal court of Atlanta. September term, 1891.
Indictment for larceny; plea of former acquittal. The evidence in support of the plea showed, that at the same term and before a legally empanelled j ury the defendant was tried and acquitted upon a sufficient accusation setting forth the same charge as that in the present case, the only difference between the two accusations being, that in the former case the ownership of the stolen property was laid in Mrs. M. A. Gussupp, while in the present case it is laid in Mrs. M. A. Gossetts. After verdict of acquittal in the first case, the State submitted the present accusation for the same theft. The issue made by the plea of former acquittal was submitted to the judge. He found against it, to which ruling the defendant excepted, having been adjudged guilty.
F, R. & J. G. Walker, for plaintiff in error.
Lewis W. Thomas, solicitor, contra.